                      Case 1:20-cv-04340-RWL Document 43 Filed 09/11/20 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                                JASMINE PAUL
Corporation Counsel                              100 CHURCH STREET                                      Administrative Law
                                                 NEW YORK, NY 10007                        and Regulatory Litigation Division
                                                                                                                212-356-2192
                                                                                                  Facsimile: (212) 356-2019
                                                                                                         jpaul@law.nyc.gov

                                                                      September 11, 2020



        BY ECF
        Honorable Robert W. Lehrburger
        United States Magistrate Judge
        Southern District of New York
        40 Foley Square, Room 1960
        New York, New York 10007

                          Re: Abraham Gross v. The City of New York, et al., Civil Case No. 18-cv-12198

        Dear Judge Lehrburger:

                       I am an attorney in the office of James E. Johnson, Corporation Counsel of the
        City of New York, counsel for defendants the City of New York, Louise Carroll, Anna-Marie
        Hendrickson, Margaret Brown, sued herein as “Marageret Brown,” Babba Halm, Victor
        Hernandez, Shatara Pell, Edwin Lugo, Nidia Dormi, Gabriel Mombrun, Harold Weinberg, Nick
        Lundgren, Samantha Schonfeld, James E. Johnson, and Helen Rosenthal (collectively, the “City
        Defendants”), in the above-referenced action. The parties jointly request an extension of time for
        the submission to the Court of the joint proposed Case Management Plan and Scheduling Order
        from September 14, 2020 to three weeks after Plaintiff serves the anticipated Amended
        Complaint or as instructed by the Court at the initial pretrial conference.

                        The Complaint alleges, inter alia, that Plaintiff’s federal civil rights were violated
        when Defendants Breaking Ground denied Plaintiff’s application for an affordable housing unit
        at 10 Riverside Boulevard, New York, New York, the building known as Waterline Square.
        However, the Complaint is incomplete. The parties have met and conferred on September 11,
        2020 per the Court’s rules. During the meet and confer, Plaintiff stated he intended to amend the
        complaint within the next week as it was incomplete, the parties discussed settlement and the
        possibility of a settlement conference before Your Honor after all Defendants have responded to
        the Complaint, and all Defendants stated their intentions to draft motions to dismiss depending
        on the allegations set forth in the Amended Complaint. Since Plaintiff will amend the Complaint,
        the parties are unable to fully complete all of the sections of the Case Management Plan and
        Scheduling Order.
         Case 1:20-cv-04340-RWL Document 43 Filed 09/11/20 Page 2 of 2




                  This is the parties’ first request for an extension of time for the submission of the
joint proposed Case Management Plan and Scheduling Order. The only scheduled date for this
action is September 21, 2020 for the initial pretrial conference. The parties are able to attend the
initial pretrial conference as scheduled.

               Thank you for your consideration of this request.


                                                       Respectfully submitted,

                                                       /s/ Jasmine Paul
                                                       Jasmine Paul
                                                       Assistant Corporation Counsel




cc:    Abraham Gross. (by ECF)
       Plaintiff Pro Se
       40 W. 77th Street, Apt. 10C
       New York, New York 10024

       Laura B. Juffa, Esq.
       KAUFMAN BORGEEST & RYAN LLP
        Attorney for Breaking Ground Defendants
       120 Broadway
       New York, NY 10271

       Jeanne-Marie Williams, Esq.
       KELLNER HERLIHY GETTY & FRIEDMAN, LLP
       Attorneys for Defendant Jeanne-Marie Williams
       470 Park Avenue South -- 7th Floor
       New York, NY 10016




                                                  2
